UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36089 RingCentral, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3322844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 Davis Drive Belmont, California 94002 (Address of principal executive offices) (650) 472-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐(do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No ☒ As of November 1, 2016, there were 60,474,474 shares of ClassA Common Stock issued and outstanding and 13,109,918 shares of Class B Common Stock outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 5 Condensed Consolidated Balance Sheets at September 30, 2016 and December 31, 2015 5 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2016 and 2015 6 Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2016 and 2015 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2016 and 2015 8 Notes to Condensed Consolidated Financial Statements 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 31 PART II. OTHER INFORMATION Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item3. Default Upon Senior Securities 61 Item4. Mine Safety Disclosures 61 Item5. Other Information 61 Item6. Exhibits 61 Signatures 63 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are based on our management’s beliefs and assumptions and on information currently available to our management. The forward-looking statements are contained principally in, but not limited to, the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Forward-looking statements include all statements that are not historical facts and can be identified by terms such as “anticipates”, “believes”, “could”, “seeks”, “estimates”, “expects”, “intends”, “may”, “plans”, “potential”, “predicts”, “projects”, “should”, “will”, “would” or similar expressions and the negatives of those terms. Forward-looking statements include, but are not limited to, statements about: • our success in the enterprise market and with our carrier partners; • our progress against short term and long term goals; • our future financial performance; • our anticipated growth, growth strategies and our ability to effectively manage that growth and effect these strategies; • anticipated trends, developments and challenges in our business and in the markets in which we operate, as well as general macroeconomic conditions; • the impact of competition in our industry and innovation by our competitors; • our ability to anticipate and adapt to future changes in our industry; • our ability to predict software subscriptions revenues, formulate accurate financial projections, and make strategic business decisions based on our analysis of market trends; • our ability to anticipate market needs and develop new and enhanced products and subscriptions to meet those needs, and our ability to successfully monetize them; • maintaining and expanding our customer base; • our anticipated benefits from our new sales agency agreement with Westcon Group; • maintaining, expanding and responding to changes in our relationships with other companies; • maintaining and expanding our distribution channels, including our network of sales agents and resellers; • our ability to sell, market, and support our products and services; • our ability to expand our business to medium-sized and larger customers as well as expanding domestically and internationally; • our ability to realize increased purchasing leverage and economies of scale as we expand; • the impact of seasonality on our business; • the impact of any failure of our solutions or solution innovations; • our reliance on our third-party product and service providers; • the potential effect on our business of litigation to which we may become a party; • our liquidity and working capital requirements; • the impact of changes in the regulatory environment; • our ability to protect our intellectual property and rely on open source licenses; • our expectations regarding the growth and reliability of the internet infrastructure; • the timing of acquisitions of, or making and exiting investments in, other entities, businesses or technologies; • our ability to successfully and timely integrate, and realize the benefits of, our acquisition of Glip, Inc. and any other significant acquisitions we may make; • our capital expenditure projections; • the estimates and estimate methodologies used in preparing our condensed consolidated financial statements; 3 • the political environment and stability in the regions in which we or our subcontractors operate; • the impact of economic downturns on us and our clients; • our ability to defend our systems and our customer information from fraud and cyber attack; • our ability to prevent the use of fraudulent payment methods for our products; and • our ability to retain key employees and to attract qualified personnel.
